Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a computer-implemented method for accurately and efficiently generating ambient point-of-interest recommendations.. The recited steps of obtaining, retrieving, forming of groups, determining, and communicating steps, as drafted, are steps that, under their broadest reasonable interpretation, covers performance of said limitations in the mind but for the recitation of generic computer components. That is, other than reciting “electronically,” nothing in the claim precludes the said steps from practically being performed in the human mind. For example, but for the “electronically” language, the claim encompasses the user manually obtaining information by which recommendations for points of interest can be made. These limitations are mental processes.
This judicial exception is not integrated into a practical application because the claims merely recite the additional element of the method being implemented by a computer and that each step is performed electronically.  

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188. The examiner can normally be reached M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kashif Siddiqui/Primary Examiner, Art Unit 2415